           Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 1 of 7



 1
 2
 3
     Lisa Counters, 016436
 4   4506 N 12th Street
     Phoenix, AZ 85014-4246
 5   Voice: (602) 266-2667
     Fax: (602) 266-0141
 6   Lisa@Schiffmanlaw.com
     Attorney for Plaintiff
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                              IN AND FOR THE DISTRICT OF ARIZONA
10
11   Patricia Williams-Peters,
                                                                           No.
12                                       Plaintiff,
     vs.                                                             COMPLAINT
13
     Life Insurance Company of North
14   America; Trustee of the Group Insurance
     Trust for Employers in the Wholesale
15   Trade Industry
16                                   Defendants.
17            For her claim against Defendants, Patricia Williams-Peters (“Williams-Peters”)
18   alleges as follows:
19                                        JURISDICTION AND VENUE
20            1.    Williams-Peters is a resident of Maricopa County, Arizona.
21            2.    Defendant Life Insurance Company of North America (“LINA”) is an
22   insurance company with its principal place of business in Pennsylvania. LINA is authorized
23   to do and does business in Maricopa County, Arizona.
24            3.    Defendant Trustee of the Group Insurance Trust for Employers in the
25   Wholesale Trade Industry is a purported ERISA benefit plan established and maintained by
26   McKesson Corporation (“McKesson”) for the benefit of its employees and provides long-
27   term disability benefits (“LTD”).
28
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 2 of 7



                                                                                              1
                                                                                                           4.    This Court has jurisdiction over the Plan pursuant to ERISA 29 U.S.C. § 1132,
                                                                                              2
                                                                                                   and because the Plan and LINA have caused events to occur in Arizona out of which
                                                                                              3
                                                                                                   Williams-Peters’ claims arise.
                                                                                              4
                                                                                                           5.    This Court has jurisdiction over the subject matter of this action under ERISA,
                                                                                              5
                                                                                                   29 U.S.C. § 1132(a), (e), 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 2201-02
                                                                                              6
                                                                                                   (declaratory judgments).
                                                                                              7
                                                                                                           6.    Defendants reside and are found within this District within the meaning of the
                                                                                              8
                                                                                                   jurisdiction and venue provisions of the Employee Retirement Income Security Act of 1974
                                                                                              9
                                                                                                   (“ERISA”), 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                                                                              10
                                                                                                                                    GENERAL ALLEGATIONS
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                           7.    McKesson provided certain employees with LTD benefits pursuant to the
                                                                                              12
                                                                                                   Plan.
                             4506 N. 12 T H S TR E E T




                                                                                              13
                                                                                                           8.    McKesson is the plan administrator and a plan fiduciary as those terms are
                                                                                              14
                                                                                                   defined by ERISA sections 29 U.S.C. § 1102(a)(2) (fiduciary) and 29 USC §1002(A)(16)
                                                                                              15
                                                                                                   (administrator).
                                                                                              16
                                                                                                           9.    LINA is the Claim Administrator and is a Plan Fiduciary for the Plan as those
                                                                                              17
                                                                                                   terms are defined by ERISA.
                                                                                              18
                                                                                                           10.   The Plan’s benefits are funded through the purchase of an insurance policy,
                                                                                              19
                                                                                                   held by the Trustees of the Group Insurance Trust for Employers in the Wholesale Trade
                                                                                              20
                                                                                                   Industry (“Trust”).
                                                                                              21
                                                                                                           11.   On information and belief, LINA bills and accepts payment for coverage
                                                                                              22
                                                                                                   under the Policy from McKesson.
                                                                                              23
                                                                                                           12.   On information and belief, McKesson is a member and Trustee of the Trust.
                                                                                              24
                                                                                                           13.   LINA first issued Policy number LK-980041 to The Trust, including
                                                                                              25
                                                                                                   McKesson on January 1, 2006 (“Policy”). The Policy renews annually on January 1.
                                                                                              26
                                                                                                           14.   McKesson did not provide a summary plan description to Williams-Peters.
                                                                                              27
                                                                                              28


                                                                                                                                                -2-
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 3 of 7



                                                                                              1
                                                                                                          15.      The Policy, referred to as the “Group Long Term Disability Insurance Policy”
                                                                                              2
                                                                                                   is the only document that constitutes the Plan’s written instrument under 29 U.S.C.
                                                                                              3
                                                                                                   § 1102(a)(1).
                                                                                              4
                                                                                                          16.      LINA pays any LTD claim and also makes any determinations with respect to
                                                                                              5
                                                                                                   any McKesson employees’ LTD claims.
                                                                                              6
                                                                                                          17.      Under the terms of the Policy, Williams-Peters is entitled to benefits for the
                                                                                              7
                                                                                                   first 24 months when LINA determines that, solely because of Injury of Sickness she is:
                                                                                              8
                                                                                                   unable to perform the material dutiees of her Regular Occupation; and she is unable to earn
                                                                                              9
                                                                                                   80% or more of her Indexed Earnings from working in her Regular Occpuation.
                                                                                              10
                                                                                                          18.      After the first 24 months of disability, the Policy defines disability as: After
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                   Disability Benefits have been payable for 24 months, the Employee is considered Disabled
                                                                                              12
                                                                                                   if, solely due to Injury or Sickness, he or she qualifies for disability benefits form the Social
                             4506 N. 12 T H S TR E E T




                                                                                              13
                                                                                                   Security Program. If the Employee does not qualify solely because of age, he or she is
                                                                                              14
                                                                                                   Disabled if they would otherwise qualify for those benefits.
                                                                                              15
                                                                                                          19.      The Policy contains discretionary language indicating that LINA grants itself
                                                                                              16
                                                                                                   discretion.
                                                                                              17
                                                                                                          20.      There is no evidence in the Policy that the Trustees of the Trust reserved
                                                                                              18
                                                                                                   discretion or has the ability to delegate discretion. Even if The Plan reserved discretion, there
                                                                                              19
                                                                                                   is no evidence that the Plan conferred discretion to LINA.
                                                                                              20
                                                                                                          21.      Without proper evidence of a grant of discretion from The Trust to LINA, this
                                                                                              21
                                                                                                   claim should be reviewed de novo.
                                                                                              22
                                                                                                                                               COUNT I
                                                                                              23
                                                                                                                    RECOVERY OF INSURANCE AND PLAN BENEFITS
                                                                                              24
                                                                                                          22.      Williams-Peters incorporates and realleges all previous allegations.
                                                                                              25
                                                                                                          23.      At all relevant times, Williams-Peters was employed by McKesson, became a
                                                                                              26
                                                                                                   covered individual under the Plan and the Policy, and remained continuously employed until
                                                                                              27
                                                                                              28


                                                                                                                                                    -3-
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 4 of 7



                                                                                              1
                                                                                                   her disability rendered her unable to work in her regular occupation as a Customer Service
                                                                                              2
                                                                                                   Representative on March 18, 2016.
                                                                                              3
                                                                                                          24.      Williams-Peters timely submitted a claim for LTD benefits.
                                                                                              4
                                                                                                          25.      Williams-Peters claimed disability for degenerative disc disease, lumbosacral
                                                                                              5
                                                                                                   spondylosis, and diabetic neuropathy.
                                                                                              6
                                                                                                          26.      LINA paid Williams-Peters own occupation benefits from September 14, 2016
                                                                                              7
                                                                                                   to November 17, 2017.
                                                                                              8
                                                                                                          27.      During this time LINA concluded Williams-Peters was unable to perform her
                                                                                              9
                                                                                                   sedentary job as a Customer Service Representative.
                                                                                              10
                                                                                                          28.      Williams-Peters remains unable to perform the material and substantial duties
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                   of her occupation including the following duties:
                                                                                              12
                                                                                                          • Working a consistent 40-hour work week, without the need for at least one or
                             4506 N. 12 T H S TR E E T




                                                                                              13
                                                                                                                more absences a month;
                                                                                              14
                                                                                                          • Walking or standing for more than 15 minutes at time for standing and 5 minutes
                                                                                              15
                                                                                                                at a time for walking, for a maximum of 30 minutes of standing and 15 minutes of
                                                                                              16
                                                                                                                walking per day and to go from a sitting to standing position;
                                                                                              17
                                                                                                          • Sitting for more than 30 minutes at any time, for a maximum of 2 hours a day;
                                                                                              18
                                                                                                          • Focusing and concentrating on complex tasks due to constant pain and the effect
                                                                                              19
                                                                                                                of pain medication.
                                                                                              20
                                                                                                          29.      Williams-Peters is unable to perform the material duties of her Regular
                                                                                              21
                                                                                                   Occupation and she is unable to earn 80% or more of her Indexed Earnings from working in
                                                                                              22
                                                                                                   her Regular Occupation.
                                                                                              23
                                                                                                          30.      Williams-Peters continued to be disabled after September 14, 2018, the date
                                                                                              24
                                                                                                   the definition of disability changed from whether Williams-Peters could perform her own
                                                                                              25
                                                                                                   occupation to whether she could perform any occupation. She is unable to perform the duties
                                                                                              26
                                                                                                   of any occupation based on her training, education or experience.
                                                                                              27
                                                                                              28


                                                                                                                                                   -4-
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 5 of 7



                                                                                              1
                                                                                                          31.    The Policy requires Williams-Peters to apply for and pursue Social Security
                                                                                              2
                                                                                                   Disability Benefits. LINA advised Williams-Peters of her obligation to do so on
                                                                                              3
                                                                                                   September 26, 2016.
                                                                                              4
                                                                                                          32.    The Social Security Administration (“SSA”) defines disability as the “inability
                                                                                              5
                                                                                                   to perform any substantial gainful activity” which is the inability to perform significant
                                                                                              6
                                                                                                   physical or mental activities” and the inability to earn $1,220 (as of 1/1/2019) per month.
                                                                                              7
                                                                                                          33.    LINA closed Williams-Peters’ claim on November 20, 2017, indicating that
                                                                                              8
                                                                                                   benefits were not payable beyond November 17, 2017.
                                                                                              9
                                                                                                          34.    Williams-Peters timely submitted her appeal on February 13, 2018.
                                                                                              10
                                                                                                          35.    LINA issued the final denial on May 7, 2018 and provided her with the option
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                   of a second level of appeal. Williams-Peters did not submit a second level of appeal as a
                                                                                              12
                                                                                                   second appeal request is not required.
                             4506 N. 12 T H S TR E E T




                                                                                              13
                                                                                                          36.    Williams-Peters provided proof of her debilitating medical conditions. In
                                                                                              14
                                                                                                   addition, Williams-Peters provided LINA with completed attending physician statements, a
                                                                                              15
                                                                                                   functional capacity evaluation and extensive medical records that support her disability.
                                                                                              16
                                                                                                   Williams-Petersbecame disabled on March 18, 2016 and remains unable to perform the
                                                                                              17
                                                                                                   duties of her Regular Occupation and is unable to earn 80% or more of her Indexed Earnings
                                                                                              18
                                                                                                   working in her Regular Occupation through September 17, 2018.
                                                                                              19
                                                                                                          37.    Williams-Peters is unable to perform the material duties of any other
                                                                                              20
                                                                                                   occupation for which she is qualified based on education, training or experience. The Plan’s
                                                                                              21
                                                                                                   any occupation definition of disability is based on whether Williams-Peters qualifies for
                                                                                              22
                                                                                                   disability benefits from the Social Security Program. Williams-Peters had a hearing before
                                                                                              23
                                                                                                   an Administrative Law Judge on April 30, 2020 and is awaiting the decision.
                                                                                              24
                                                                                                          38.    If the Court determines the discretionary language is valid, LINA’s inherent
                                                                                              25
                                                                                                   conflict of interest impacted its decision in this matter and that the Court should review
                                                                                              26
                                                                                                   LINA’s decision with heightened skepticism.
                                                                                              27
                                                                                              28


                                                                                                                                                  -5-
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 6 of 7



                                                                                              1
                                                                                                          39.    Williams-Peters has satisfied the jurisdictional prerequisites to filing a claim in
                                                                                              2
                                                                                                   federal court and has exhausted any available administrative remedies.
                                                                                              3
                                                                                                          40.    LINA’s denial of Williams-Peters’ LTD benefits was arbitrary, capricious, an
                                                                                              4
                                                                                                   abuse of discretion, not supported by substantial evidence and was clearly erroneous.
                                                                                              5
                                                                                                   Evidence of LINA’s conflict includes, but is not limited to:
                                                                                              6
                                                                                                      a) Relying on the opinion of LINA’s internal Associate Medical Director, Dr. Penny
                                                                                              7
                                                                                                          Chong, a non-examining physician who only reviewed Williams-Peters’ records and
                                                                                              8
                                                                                                          rejected, without explanation, the opinions of examining physicians and other
                                                                                              9
                                                                                                          medical professionals.
                                                                                              10
                                                                                                      b) Relying on the opinion of a non-examining and internal physician who routinely
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                          provides LINA with predictable opinions about a claimant’s ability to perform the
                                                                                              12
                                                                                                          duties of a sedentary job.
                             4506 N. 12 T H S TR E E T




                                                                                              13
                                                                                                      c) Concluding that Williams-Peters was able to physically perform a sedentary
                                                                                              14
                                                                                                          occupation without considering whether she has the cognitive capacity to perform any
                                                                                              15
                                                                                                          occupation and the ability to be a reliable employee who would not miss more than
                                                                                              16
                                                                                                          one day of work per month.
                                                                                              17
                                                                                                      d) Cherry-picking evidence that supports the denial, rather than giving equal weight to
                                                                                              18
                                                                                                          evidence that supports payment of the claim.
                                                                                              19
                                                                                                      e) Securing opinions from Dr. Kevin Kohan during the appeal that raised new bases for
                                                                                              20
                                                                                                          denying the claim and not providing Williams-Peters to address the issues raise.
                                                                                              21
                                                                                                      f) Equating Williams-Peters presentation as not being “in acute distress” as suggesting
                                                                                              22
                                                                                                          she was not having pain, discomfort, or other conditions.
                                                                                              23
                                                                                                          41.    Williams-Peters is entitled to 60% of her Covered Earnings in the amount of
                                                                                              24
                                                                                                   $1,472.00 per month from November 20, 2017 until she turns 65.
                                                                                              25
                                                                                                          42.    Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C.
                                                                                              26
                                                                                                   § 1132(a)(1)(B), and to applicable federal and state common law, Williams-Peters is entitled
                                                                                              27
                                                                                                   to recover all benefits due under the terms of the Plan, and to enforce her rights under the
                                                                                              28


                                                                                                                                                  -6-
                                                                                                      Case 2:20-cv-00952-DMF Document 1 Filed 05/15/20 Page 7 of 7



                                                                                              1
                                                                                                   terms of the Plan. Pursuant to 29 U.S.C. § 1132(g), Williams-Peters is entitled to recover her
                                                                                              2
                                                                                                   attorneys’ fees and costs incurred herein from McKesson and the Plan.
                                                                                              3
                                                                                                          43.    Williams-Peters is entitled to prejudgment interest at the highest legal rate on
                                                                                              4
                                                                                                   the benefits to which she is entitled pursuant to A.R.S. § 20-462.
                                                                                              5
                                                                                                          WHEREFORE, Williams-Peters prays for entry of judgment against Defendants as
                                                                                              6
                                                                                                   follows:
                                                                                              7
                                                                                                          A.     For all past benefits due Williams-Peters under the terms of the Plan;
                                                                                              8
                                                                                                          B.     For an award of Williams-Peters’ attorneys’ fees and costs incurred herein;
                                                                                              9
                                                                                                          C.     For an award of prejudgment interest on Williams-Peters’ benefits and
                                                                                              10
                                                                                                                 damages at the highest legal rate until paid; and
                                                                                              11
SCHIFFMAN LAW OFFICE, P.C.

                                                   P HO E NIX , AZ 85014 ♦ (602 ) 266 -2667




                                                                                                          D.     For such other and further relief as the Court deems just and reasonable.
                                                                                              12
                             4506 N. 12 T H S TR E E T




                                                                                              13          Dated this 15th day of May 2020
                                                                                              14                                       SCHIFFMAN LAW OFFICE, P.C.
                                                                                              15
                                                                                              16                                       By: /s/ Lisa J. Counters
                                                                                              17                                           Lisa J. Counters

                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28


                                                                                                                                                 -7-
